Name: Commission Regulation (EEC) No 2845/82 of 26 October 1982 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27 . 10 . 82 Official Journal of the European Communities No L 299/ 11 COMMISSION REGULATION (EEC) No 2845/82 of 26 October 1982 fixing the import levies on frozen sheepmeat and goatmeat quotations and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1 195/82 (2), and in particular the first paragraph of Article 1 1 thereof, Whereas the import levies on frozen sheepmeat and goatmeat were fixed by Regulation (EEC) No 1 222/82 (3), as last amended by Regulation (EEC) No 2584/82 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1222/82 to the The import levies on frozen sheepmeat and goatmeat shall be set out in the Annex hereto . Article 2 This Regulation shall enter into force on 1 November 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 October 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 183 , 16 . 7 . 1980 , p . 1 . i1 ) OJ No L 140 , 20 . 5 . 1982, p . 22 . ( 3 ) OJ No L 141 , 20 . 5 . 1982 , p . 40 . ( «) OJ No L 275, 25 . 9 . 1982 , p . 19 No L 299 / 12 Official Journal of the European Communities 27. 10 . 82 ANNEX to the Commission Regulation of 26 October 1982 fixing the import levies on frozen sheep ­ meat and goatmeat (ECU/100 kg) CCT heading No Week No 31 from 1 to 7 November 1982 (') Week No 32 from 8 to 14 November 1982 (') Week No 33 from 15 to 21 November 1 982 (') Week No 34 from 22 to 28 November 1 982 (') Week No 35 from 29 November to 5 December 1 982 (') 02.01 A IV b) 1 95-265 96-945 98-715 100-605 102-713 2 66-686 67-862 69-101 70-424 71-899 3 104-792 106-640 108-587 110-666 112-984 4 123-845 126-029 128-330 130-787 133-527 5 aa) 123-845 126-029 128-330 130-787 133-527 bb) 173-382 176-440 179-661 183-101 186-938 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 3019 /81 , (EEC) No 424/82 and (EEC) No 1985/82 and Commission Regulation (EEC) No 19/82 .